Case 4:17-cv-13292-LVP-EAS ECF No. 134-1 filed 04/30/20              PageID.3317      Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

  AFT MICHIGAN,

        Plaintiff,                                                         Case No. 17-13292
                                                Honorable Linda V. Parker, District Court Judge
  v.                                                                Hon. Elizabeth A. Stafford

  PROJECT VERITAS, et al,
       Defendants.
             -I



  Mark H. Cousens (P12273)                          Paul M. Mersino
  Attorney for Plaintiff                            Butzel Long PC
  26261 Evergreen Rd Ste 130                        Attorney for Defendants
  Southfield, MI 48076                              150 W Jefferson Ave Ste 100
  (248) 355-2150                                    Detroit, MI 48226-4452
  cousens@cousenslaw.com                            (313) 225-7015
  P12273                                            mersino@butzel.com
                                                    P72179

  Stephen R. Klein                                  Ann M. Sherman
  Attorney for Defendants                           Deputy Solicitor General
  Barr & Klein PLLC                                 Attorney for Intervening Party
  1629 K St NW Ste 300                              State of Michigan
  Washington, DC 20006-1631                         Michigan Dept of Attorney General
   (202) 804-6676                                   POB 30212
  steve@barrklein.com                               Lansing, Michigan 48909
  P74687                                            (517) 335-7628
                                                    ShermanA@michigan.gov



                                     LIST OF EXHIBITS


  1.    2017    IRS Schedules B, D, G, J, M, O, R and Form 8868 filed by Project Veritas

  2.    9/6/2017       Email correspondence initiated by James O’Keefe

  3.    9/29/2017      Email correspondence initiated by James O’Keefe
Case 4:17-cv-13292-LVP-EAS ECF No. 134-1 filed 04/30/20           PageID.3318   Page 2 of 2



  4.   9/29/2017   Email correspondence initiated by James O’Keefe

  5.   4/10/2017   Email correspondence initiated by Gaz Thomas




                                           2
